 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

STACEY MERCER, an individual,

               Plaintiff,                                     CASE NO.:
v.

MERIDIAN AT SECRET LAKE
CONDOMINIUM ASSOCIATION, INC.,
a Florida corporation,

            Defendant.
____________________________________/

                                          COMPLAINT

       Plaintiff, STACEY MERCER (hereinafter “Plaintiff”), sues Defendant, MERIDIAN AT

SECRET LAKE CONDOMINIUM ASSOCIATION, INC. (“Defendant”), for, inter alia,

injunctive relief, attorneys’ fees, and litigation costs, including but not limited to disbursements,

court expenses, and other fees, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”) and the ADA Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter

“ADAAG”), and alleges:

                                        INTRODUCTION

       1.      DEFENDANT owns and/or operates that certain hotel known as the DESTINY

PALMS HOTEL, located at 8536 W. Irlo Bronson Memorial Hwy, in Kissimmee, FL 34747 (the

“Hotel”). The Hotel has a website located at www.destinypalmsmaingate.com (the “Website”).

The Hotel takes reservations through the Website, and provides information to the public regarding

available guestrooms, Hotel amenities, and Hotel common areas.

       2.      As of March 15, 2012, the Hotel was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe specific accessibility features of ADA
    Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 2 of 12 PageID 2




compliant guest rooms in detail; (c) permit disabled individuals to independently assess whether

the Hotel common areas and guestrooms meet their individual accessibility needs (by describing

accessible and inaccessible features); and (d) allow reservations to be taken for accessible

guestrooms in the same manner as for non-accessible guestrooms.1 Defendant has not complied.

This lawsuit follows.

                                      JURISDICTION AND VENUE

        3.      This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

        4.      This Court has personal jurisdiction over Defendant in this action. Defendant owns

or operates the Hotel, located in this District.

        5.      Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District; the

Hotel and the Defendant are in this District.

                                                   PARTIES

        6.      At all times material hereto, Plaintiff, STACEY MERCER, was and is over the age

of 18 years, sui juris, and a resident of New York, New York.

        7.      Plaintiff has at all material times suffered from a “qualified disability” under the

ADA. Plaintiff suffers from paraplegia, and therefore uses a wheelchair for mobility.



1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These
requirements apply not only to the Website, but also to every online reservation system on which
reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com,
and others.


                                                   2
 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 3 of 12 PageID 3




       8.      Plaintiff travels to the south frequently. She visited Florida in 2019 and 2020 and

she is currently planning to return in 2021.

       9.       Defendant, MERIDIAN AT SECRET LAKE CONDOMINIUM ASSOCIATION,

INC., which is located and does business in this District.

                                 COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       10.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       11.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       12.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

               (i)    Modify its policies, practices, or procedures to ensure that
               individuals with disabilities can make reservations for accessible

                                                 3
 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 4 of 12 PageID 4




               guest rooms during the same hours and in the same manner as
               individuals who do not need accessible rooms;

               (ii)    Identify and describe accessible features in the hotels and
               guest rooms offered through its reservations service in enough detail
               to reasonably permit individuals with disabilities to assess
               independently whether a given hotel or guest room meets his or her
               accessibility needs;

               (iii) Ensure that accessible guest rooms are held for use by
               individuals with disabilities until all other guest rooms of that type
               have been rented and the accessible room requested is the only
               remaining room of that type;

               (iv)   Reserve, upon request, accessible guest rooms or specific
               types of guest rooms and ensure that the guest rooms requested are
               blocked and removed from all reservations systems; and

               (v)    Guarantee that the specific accessible guest room reserved
               through its reservations service is held for the reserving customer,
               regardless of whether a specific room is held in response to
               reservations made by others.

       13.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       14.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       15.     In addition,



                                                 4
 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 5 of 12 PageID 5




               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       16.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       17.     However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be
               included (e.g., door to guest room measures 30 inches clear).
               [emphasis added].

28 C.F.R. Part 36, Appx. A.

       18.     The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA.




                                                 5
 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 6 of 12 PageID 6




       19.      The Website (and all other online reservation platforms used by the Hotel) allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

       20.      A review of the Website reveals that the homepage says nothing at all about

accessibility or the ADA. The Rooms link lists the rooms as Double Queen Room and King

Standard Room, none of which are listed or described as accessible. The Book Now link provides

an online calendar to make a reservation and when dates are entered, there are no options to select

or request an accessible room. At any given time is there a way to search, view or book an

accessible room.

   21. The Website also has inadequate accessibility information concerning common areas and

hotel amenities. There are detailed pages regarding many Hotel amenities, but no indication that

the Hotel common areas meet the 1991 Standards, or alternatively:

             a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                not, the ways in which it does not comply, so that Plaintiff and others similarly

                situated can evaluate whether it is accessible to them;

             b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                if not, the ways in which it does not comply, so that Plaintiff and others similarly

                situated can evaluate whether it is accessible to them;

             c. Whether restaurant or other food service areas at the Hotel comply with the 1991

                Standards, and if not, the ways in which they do not comply, so that Plaintiff and

                others similarly situated can evaluate whether it is accessible to them;

             d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

                comply with the 1991 Standards, and if not, the ways in which they do not comply,



                                                  6
Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 7 of 12 PageID 7




          so that Plaintiff and others similarly situated can evaluate whether it is accessible

          to them;

       e. Whether the swimming pool (if any) complies with the 1991 Standards, and if not,

          the ways in which it does not comply, so that Plaintiff and others similarly situated

          can evaluate whether it is accessible to them;

       f. Whether the business center complies with the 1991 Standards, and if not, the ways

          in which it does not comply, so that Plaintiff and others similarly situated can

          evaluate whether it is accessible to them;

       g. Whether the meeting/ballroom areas comply with the 1991 Standards, and if not,

          the ways in which they do not comply, so that Plaintiff and others similarly situated

          can evaluate whether it is accessible to them;

       h. Whether the route from the public entrance to the registration desk is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       i. Whether the route from the registration desk to the accessible rooms is accessible

          in compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       j. Whether the route from the public entrance to the business center is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;



                                            7
Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 8 of 12 PageID 8




       k. Whether the route from the accessible guestrooms to the business center is

          accessible in compliance with the 1991 Standards, and if not, the ways in which it

          does not comply, so that Plaintiff and others similarly situated can evaluate whether

          it is accessible to them;

       l. Whether the route from the public entrance to the pool (if any) is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       m. Whether the route from the accessible guestrooms to the pool (if any) is accessible

          in compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       n. Whether the route from the public entrance to the fitness center is accessible in

          compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       o. Whether the route from the accessible guestrooms to the fitness center is accessible

          in compliance with the 1991 Standards, and if not, the ways in which it does not

          comply, so that Plaintiff and others similarly situated can evaluate whether it is

          accessible to them;

       p. Whether the route from the public entrance to the restaurant or food service areas

          is accessible in compliance with the 1991 Standards, and if not, the ways in which




                                            8
 Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 9 of 12 PageID 9




                it does not comply, so that Plaintiff and others similarly situated can evaluate

                whether it is accessible to them;

             q. Whether the route from the accessible guestrooms to the restaurant or food service

                areas is accessible in compliance with the 1991 Standards, and if not, the ways in

                which it does not comply, so that Plaintiff and others similarly situated can evaluate

                whether it is accessible to them;

             r. Whether the route from the public entrance to the conference/ballroom space is

                accessible in compliance with the 1991 Standards, and if not, the ways in which it

                does not comply, so that Plaintiff and others similarly situated can evaluate whether

                it is accessible to them;

             s. Whether the route from the accessible guestrooms to the meeting/ballroom space is

                accessible in compliance with the 1991 Standards, and if not, the ways in which it

                does not comply, so that Plaintiff and others similarly situated can evaluate whether

                it is accessible to them;

       22.      Further, upon information and belief, Defendant may not effectively (i) ensure that

accessible guest rooms are held for use by individuals with disabilities until all other guest rooms

of that type have been rented and the accessible room requested is the only remaining room of that

type; (ii) reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure

that the guest rooms requested are blocked and removed from all reservations systems; or (iii)

guarantee that the specific accessible guest room reserved through its reservations service is held

for the reserving customer, regardless of whether a specific room is held in response to reservations

made by others. Discovery is required on these issues.




                                                    9
Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 10 of 12 PageID 10




       23.      Defendant has discriminated against Plaintiff and all other mobility-impaired

individuals by denying full and equal access to and enjoyment of the goods, services, facilities,

privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

and ADAAG violations as set forth above. Defendant has had nine (9) years to bring the Website

(and other online reservation platforms, as applicable) into compliance with the ADAAG

revisions, but has failed or refused to do so.

       24.      Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       25.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       26.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm,

and Plaintiff reasonably anticipates that she will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

       27.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff including an Order that compels Defendant to enact policies that are consistent with



                                                  10
Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 11 of 12 PageID 11




the ADA and its remedial purposes, and to alter and maintain its Website (and other online

reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

       WHEREFORE, Plaintiff, STACEY MERCER, respectfully requests that this Court enter

judgment against Defendant, and in her favor, as follows:

           a. A declaration that the Website (and other online reservation platforms, as

              applicable) is owned, leased, operated, and/or controlled by Defendant is in a

              manner that violates the ADA;

           b. Temporary and permanent injunctive relief enjoining Defendant from continuing

              its discriminatory practices, including the requirement that Defendant permanently

              implement policies, practices, procedures, including online content, consistent with

              the mandates of the 2010 ADAAG Standards on its Website (and other online

              reservation platforms, as applicable);

           c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

              or controlling content on any website through which it is offering online

              reservations for any hotel that it owns or operates, unless such website and online

              reservation system fully comply with 28 C.F.R. §36.302(e)(l);

           d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

              associated with this action, in favor of Plaintiff;

           e. An award of compensatory damages deemed just and appropriate pursuant to

              NYSHRL and NYCHRL to Plaintiff; and

           f. Such other and further relief as this Court deems just, necessary and appropriate

              under the circumstances.



                                                11
Case 6:21-cv-00253-GAP-LRH Document 1 Filed 02/05/21 Page 12 of 12 PageID 12




      DATED this 5th day of February, 2021.
                                            Respectfully Submitted,

                                            LAW OFFICES OF NOLAN KLEIN, P.A.
                                            Attorneys for Plaintiff
                                            633 S. Andrews Ave., Ste. 500
                                            Fort Lauderdale, FL 33301
                                            PH: (954) 745-0588

                                      By:     /s/ Nolan Klein, Esq.
                                            NOLAN K. KLEIN, ESQUIRE
                                            Florida Bar No. 647977
                                            klein@nklegal.com
                                            amy@nklegal.com




                                         12
